PER CURIAM.
Charged with criminal contempt in violating an injunction issued out of the United States District Court, on the complaint of the United States that he was violating Maximum Price Regulation 540, as amended, in respect of the sale of used passenger automobiles, defendant was tried to the court, convicted, and given a single sentence on all the counts of four months in jail. He is here seeking a reversal, claiming: (1) That the court erred in denying his motion to postpone the trial for additional time to prepare for it; and (2) that the evidence was insufficient to support the finding that he was guilty as charged.
*936A careful examination of the record. in the light of these claims leaves us in no doubt that the claims are not well founded. It is true that the counsel who defended him and who brings this appeal was not employed until shortly before July 22nd, the date fixed for the trial, but it is also true that defendant was ordered to appear on July 8, 1946, in answer to the rule to show cause, and at his request the case was fixed for trial for July 22, to give him time to prepare his defense. The action of the trial court in refusing further time was within its discretion, and the record does not show an abuse of it.
As to the sufficiency of the evidence, it is true that appellant’s testimony was not accepted, but it is also true that the record teems with evidence in contradiction of his testimony.
We find no error in the judgment. It is affirmed.